The arguments and amendments submitted 11/05/2020 have been considered.  The merits of the claims, however, remain unpatentable, as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended Claim 5, lines 2-3, recite the limitation that “the magnetic permeability of each of said induction heating members is greater than that of said at least one mold seat unit”, but applicant has not pointed out where the amended limitation is supported.  By amending the claim to require that the induction heating members have a greater magnetic permeability than the at least one mold seat unit, Applicant has introduced unsupported new matter into the claim.  On pg. 6, lines 9-11, the specification discloses “The induction heating members 51 have magnetic permeability greater than that of the core unit 3 for better induction heating”.  However, this passage does not provide support for “the magnetic permeability of each of said induction heating members is greater than that of said at least one mold seat unit”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, lines 8-9, recite “a part of said induction heating members surrounds said lower core”.  It is unclear whether the claim requires a part of the structure of each induction heating member to surround the lower core, or instead, requires a first group of said induction heating members surrounds said lower core, per pg. 5, lines 23-26 in the specification.  For the purpose of examination, claim 10 reads on “a first group of said induction heating members surrounds said lower core”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
  Claim 10, lines 10-11, recite “a remaining part of said induction heating members surrounds said upper core”.  It is unclear whether the claim requires a remaining part of the structure of each induction heating member to surround the upper core, or instead, requires a second group of said induction heating members surrounds said upper core, per pg. 5, lines 23-26 in the specification.  For the purpose of examination, claim 10 reads on “a second group of said induction heating members surrounds said upper core”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: temperature adjusting unit, lower temperature adjusting module, and upper temperature adjusting module in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “wave guiding unit” in claims 3 and 4 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structures having properties for wave guiding.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra (US PG Pub 2013/0312474) in view of Binzburg (US Patent 3,897,190) and Jaderberg (US PG Pub 2009/0068306).
Regarding claim 1, Dykstra teaches a molding device (Figs. 1-7, 11, 13, 25, and associated text) adapted for heating and molding a material (para. 0002), said molding device comprising:
5at least one mold seat unit (base support 06 in Fig. 3 and para. 0068 and corresponding structures in the upper die assembly) defining a core receiving space (space in between the two base supports where lower core 03, referred to as a die forming shell, and corresponding upper core are received as shown in Figs. 1-2); 
a core unit (lower die forming shell 03 in Fig. 3 and corresponding structure in the upper die assembly) disposed in said core receiving space (as shown in Fig. 1) and defining a cavity adapted for receiving the foamed material (die cavity shown opened up in Fig. 1 and described in para. 0065);10 
an induction heating unit (referred to as support mechanism 04 including material 19 which has an induced electrical current which conductively heats the core unit as described in para. 0066) including three or more induction heating members (plate-like members above arrow 08 in Figs. 11 and 13, and referred to as plates including sections 19, 20, 21 in para. 0067) that are arranged to surround said core unit along an outer contour of said core unit (these members surround a bottom contour of the core unit as shown in Figs. 11-13 and with other members on the upper half of the heating unit surrounding a top contour of the core unit as shown in Fig. 1, and also surround the side contours of core unit 03 as shown in Fig. 3; and described in para. 0067 as “simple plates that are contoured to the die forming shell 03”), each of said induction heatinq members havinq a volume smaller than that of said core unit (as shown in Figs. 3 and 17, each narrow plate has a smaller volume than the volume of the core unit which includes the thickness of the perimeter region indicated by arrow 03 in Fig. 17 as well as the cavity volume and volume of the central projecting region which is shown unlabeled in Fig. 3); and 
a coil unit (7 in Figs. 1 and 3 and para. 0065) disposed around said induction heating unit (as implied by Figs. 1 and 3 and necessary since a coil for induction heating is a circular or cylindrical electrical circuit), and providing electromagnetic wave to induce 15heating in said induction heating unit to heat up said core unit (per paras. 0065-0066 where induced electrical current implicitly requires electromagnetic waves);
Dykstra does not teach that the molding device is a shoe sole molding device adapted for molding a foamed material into a shoe sole.
However, adapting Dykstra’s molding device for molding a foamed material into a shoe sole would have been an obvious adaptation for one of ordinary skill in the molding arts at that time of filing, since heated shoe sole molding devices are known in the prior art, as shown, for example, by Binzburg (abstract, col. 12, lines 27-39, and Fig. 6).  
Such an adaptation of Dykstra’s molding device could be made by changing the shape of Dykstra’s die forming shell to have the shape of a shoe sole, similar to the die forming shell 44-47 shown in Fig. 6 of Binzburg.  A mere change in shape of an element is generally recognized as being within the capability of one of ordinary skill in the art. See MPEP § 2144.04.IV.B. “The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In view of Dykstra’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to adapt Dykstra’s molding device for molding a foamed material into a shoe sole to predictably obtain a shoe sole product.  
Furthermore, the recitation of a foamed material in claim 1 does not limit the claimed apparatus. See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Dykstra’s molding device is clearly capable of producing a foamed material from a suitable starting material and molding such foamed material.
Dykstra and Binzburg do not explicitly teach that the induction heating unit has a magnetic permeability greater than that of the core unit.  However, Dykstra does teach that the materials of the induction heating unit may be selected based on their inductive heating properties including thermal conductivity and/or inductive heating properties (para. 0067) and/or magnetic properties (para. 0083).
Jaderberg teaches an inductively heated molding device (Figs. 7-8) having an induction heating unit (referred to as carrier member 17 in para. 0054) with magnetic permeability greater than that of the mold core unit (per paras. 0055-0056 carrier member 17 has a higher magnetic permeability than the mold core, which is referred to as top member 15).  
Jaderberg teaches that this arrangement conveys the magnetic field to the top member where a large proportion of the heating occurs and avoids undue concentration of the thermal energy at the lower portion of the top member surface, which is not in contact with the material being molded (para. 0056). Jaderberg also teaches that such an arrangement of magnetic permeabilities provides more efficient, focused heating with less cooling required thereby resulting in decreased cycle time during molding (paras. 0011, 0013, 0075, and 0079).  The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of Jaderberg’s teachings and KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to select the materials for the induction heating unit and core unit so that the magnetic permeability of the induction heating unit is greater than that of the core unit to predictably obtain the benefits taught by Jaderberg as cited above.
Dykstra and Binzburg do not explicitly teach that the core unit has thermal conductivity greater than that of each of said induction heatinq members.  
It is noted that thermal conductivity is an intensive property that is inherent to the material of the object, but not the size or extent of the object.  Furthermore, it is well known that thermal conductivity and resistivity are inversely related.
Jaderberg teaches that it is known in the prior art that an arrangement (para. 0010) where a mold core unit (copper layer of para. 0010) implicitly has a greater thermal conductivity than that of an induction heating member (glass plate of para. 0010), with this arrangement serving to conduct the inductively generated heat to a surface layer in the part being molded (para. 0010).  Furthermore, Jaderberg also discloses an invention where the core unit (top member 15) has a greater thermal conductivity (referenced in para. 0056 as follows: “The top member may consist of a material with substantially lower resistivity, such as an austenitic stainless steel”) than that of an induction heating member (referenced in para. 0055 as follows: “providing, in the carrier member 17, a material with high resistivity”).  
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
In view of the teachings of Dykstra and Jaderberg and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select a materials for Dykstra’s core unit and each of Dykstra’s induction heating members to providing a mold core unit with a higher thermal conductivity than the induction heating members to predictably obtain efficient heat conduction to the surface layer of the part being molded and avoid excessive heat loss through the core unit and corresponding lowering of heating efficiency for the molding process.
Regarding claim 3, Dykstra teaches a wave guiding unit (upper support mechanism 04 of Fig. 3 and 11 including layers 19, 20, and 21) that is disposed between said at least one mold seat unit 25and said coil unit (as shown in Fig. 3) for directing the electromagnetic wave toward said core unit (a lack of thermal heat transference for layers 20, 21 per para. 0067, in combination with Jaderberg’s arrangement of magnetic permeabilities for the induction heating unit and core unit implicitly results in directing the wave toward the core unit). 13  
Regarding claim 4, Dykstra and Binzburg do not explicitly teach this feature. 
However, Jaderberg teaches that a wave guiding unit made of a soft magnetic material has a high relative magnetic permeability (para. 0055), and is therefore useful for transmission of the energy in a magnetic field through the wave guiding unit toward the mold core where it induces thermal energy (para. 0055).  Such a modification to Dykstra would have been obvious to one of ordinary skill to predictably obtain this effect, and the related benefits discussed by Jaderberg and cited in the rejection of claim 1 above.  5  
Regarding claim 5, Dykstra and Binzburg do not explicitly teach this feature. 
However, in view of Jaderberg’s teachings of the advantages of having a higher magnetic permeability for the induction heating unit in comparison to the mold core unit, it would have been obvious to one of ordinary skill to modify Dykstra to select materials so that the magnetic permeability of each of the induction heating members is greater than that of said at least one mold seat unit for the same reasons cited in the rejection of claim 1 above. 10  
Regarding claim 7, Dykstra teaches each of said induction heating members being bar-shaped (as shown in Figs. 11 and 13; see also para. 0067).20  
Regarding claim 8, Dykstra teaches the core unit is removably received in said core receiving space (as shown in Fig. 3). 25  
Regarding claim 9, Dykstra and Binzburg do not explicitly teach this feature. 
However, Jaderberg teaches the electromagnetic wave provided by the coil unit is a high frequency electromagnetic wave (paras. 0009 and 0050), with selection of a high frequency wave obvious to one of ordinary skill in the inductive heating arts to predictably obtain faster heating. 14  
Regarding claim 10, Dykstra teaches:
said at least one mold seat unit includes a lower 5mold seat (base support 06 in Fig. 3 and para. 0068) and an upper mold seat (corresponding structure in upper die assembly) that cooperatively define said core receiving space (space in between the two base supports where lower core 03, referred to as a die forming shell, and corresponding upper core are received as shown in Figs. 1-2);
said core unit includes a lower core (lower die forming shell 03 in Fig. 3) that is mounted to said lower mold seat (as shown in Fig. 2), and an upper core (corresponding structure in the upper die assembly) that is mounted to said upper mold seat (as shown in Fig. 1) 10and that cooperates with said lower core to define said cavity (die cavity shown opened up in Fig. 1 and described in para. 0065);
a first group of said induction heating members surrounds said lower core (shown in lower half of Fig. 1 and more clearly near arrow 11 in Fig. 3) and a second group of said induction heating members surrounds said upper core (shown in the upper half of Fig. 1);15 and 
said coil unit includes a lower coil (07) that surrounds said lower core (as shown in in Fig. 1), and an upper coil (structure corresponding to lower coil 07) that surrounds said upper core (as shown in Fig. 1). 20  
Regarding claim 11, Dykstra teaches a temperature adjusting unit (comprising the cooling components described in paras. 0073-0075 and shown in Fig. 25) that includes a lower temperature adjusting module disposed in said lower core (tube 30 in Fig. 25), and an upper temperature adjusting module (42) disposed in said upper 25core (corresponding structures in upper core), wherein each of the lower and upper temperature adjusting modules includes one of more pipes extending through the lower core and the upper core, respectively (tube 30 in Fig. 25 and corresponding structures in upper core).
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 1, Applicant presents a line of argument attacking the references individually.     	However, this line of argument is not persuasive because the courts have held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, this line of argument fails to consider that the combination of Dykstra, Binzburg, and Jaderberg would have suggested to one of ordinary skill in the art about the construction of an inductively heated molding device adapted for shoe sole manufacturing and the predictable outcomes from selection of materials with suitable properties for efficient thermal design.  Lastly, this line of argument is not persuasive for the additional reasons provided below.
Regarding claim 1, Applicant presents an argument contending that Dykstra does not teach the claimed magnetic permeability and thermal conductivity features.
	However, this argument is not persuasive for the following reasons.  Dykstra alone was not relied upon in the rejection for these features.  Instead, Jaderberg in combination with Dykstra renders these features obvious for the reasons given above.
  Regarding claim 1, Applicant presents an argument contending that Jaderberg’s induction heating unit does not include multiple induction heating members each having a volume smaller than that of the core unit.
	However, this argument is not persuasive because it overlooks the features of Jaderberg’s induction heating members as cited in the rejection above.  Furthermore, no special definitions have been given in the disclosure for the term “induction heating member”.  Thus, in the absence of any special definitions, claims must be “given their broadest reasonable interpretation consistent with the specification” and therefore a prior art reference does not need to satisfy an ipsissimis verbis test.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details.
Regarding claim 1, Applicant presents an argument contending that Jaderberg’s does not teach multiple induction heating members arranged to surround the core unit along an outer contour of the core unit.
	However, this argument is not persuasive because it again overlooks the teachings of Jaderberg regarding induction heating members, as cited above and clearly shown in Figs. 1 and 3 of Jaderberg.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 12, 2021